OPINION OF THE COURT
Memorandum.
The appeal should be dismissed. Although the order of the Appellate Division recites that the determination in *1030that court was “on the law,” a review of the opinion rendered by that court reveals that its disposition was predicated, at least in part, upon factual findings concerning probable cause to arrest and when the arrest actually occurred. Because the determination was not “on the law alone or upon the law and such facts which, but for the determination of law, would not have led to reversal” (CPL 450.90, subd 2, par [a]), this appeal does not lie.
Chief Judge Cooke and Judges Jasen, Jones, Wachtler, Fuchsberg, Meyer and Simons concur.
On review of submissions pursuant to rule 500.2 (b) of the Rules of the Court of Appeals (22 NYCRR 500.2 [g]), appeal dismissed in a memorandum.